DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 9/1/22 are acknowledged. Any rejection or objection from the 11/26/21 office action that is not addressed below is withdrawn based on the amendments.
	Previously Group 2 and the species of SEQ ID NO:1 were elected.
Claims 2-4 and 20-22 have been cancelled.
	Claims to the elected group are rejected as set forth below. Any relevant art that was uncovered during the search for the elected species is cited herein in order to advance prosecution.
Claims 1, 5-11 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/21.
	Claims 12-17 are being examined.

Priority
	A priority section appeared in the previous office action. Since the claims have been amended this section is updated to correspond to the instant claims.
This application is a CON of PCT/US2018/059277 11/05/2018 PCT/US2018/059277 has PRO 62/581,556 11/03/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/581,556, fails to provide adequate  written description in the manner provided by the first paragraph of 35 U.S.C. 112 for claims 12-17 of this application. 
As discussed below (see 112 rejection), the claims are unclear. The claims have been interpreted such that they encompass sequences having at least 70% identity with any one of SEQ ID NOs: 1-11. 
Application No. 62/581,556 does not recite sequences having at least 70% identity with any one of SEQ ID NOs: 1-11. Since Application No. 62/581,556 does not recite sequences having at least 70% identity with any one of SEQ ID NOs: 1-11 it is not of the same scope as claimed.
It is noted that section 706.02 VI D of the MPEP sets forth the method to determine the effective filing date. In particular, ‘If the application properly claims benefit under 35  U.S.C. 119(e) to a provisional application, the effective filing date is the filing date of the provisional
application for any claims which are fully supported under the first paragraph of 35
 U.S.C. 112 by the provisional application.’. In the instant case, claims 12-17 are not fully supported by the provisional Application No. 62/581,556. As such, claims 12-17 do not receive the benefit of the provisional application. As such, for purposes of searching for prior art, a priority date of 11/5/18 is used for claims 12-17.

Claim Objections
Claim 17 was previously objected to. Since the claim has been amended the objection is updated.
Claim 17 is objected to because of the following informalities:  
Claim 17 appears to show underlining between the genus and species name for the 6th cell listed. The underlining at that location in claim 17 is unnecessary.
Appropriate correction is required.

Response to Arguments – claim objection
Applicant's arguments filed 9/1/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that claim 17 has been amended, the objection is maintained for the reason set forth above.

Claim Rejections - 35 USC § 112
	Claims were previously rejected under 112. Since the claims have been amended the rejections have been updated (112a/1st) or are necessitated by amendment (112b/2nd).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 12 and 14 have been amended to recite ‘comprises an amino acid sequence having an identity with’. The dependent claims incorporate such limitation. Page 2 section 0007 of the specification refers to identity of sequences in terms of percent identity. No percentage is recited in the instant claims. It is unclear what percent identity is encompassed by ‘having an identity’ as recited in the instant claims. Further, since the claims recite ‘an amino acid sequence’ is it unclear if the intent is to read on any peptide that shares any dipeptide of SEQ ID NOs: 1-11. The specification (page 2 section 0006) does recognize fragments.
	Although unclear, the claims have been interpreted consistent with section 0007 of the specification such that having identity encompasses having 70% identity. Further, the claims have been interpreted such that the reference to ‘an amino acid sequence’ encompasses fragments of the recited sequences (consistent with section 0006 of the specification).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
(1) Scope of the invention/Partial structure/disclosure of drawings:
As discussed above, the scope of the claims is unclear.
The claims have been interpreted as including peptides having 70% identity with SEQ ID NO:1 for example. SEQ ID NO:1 is 135 amino acids in length. 70% identity allows for modifications at 40 positions. When 40 of the positions are varied to any of the 20 common amino acids there are at least 2040 (i.e.  10995116277760000000000000000000000000000000000000000 different possible sequences). Further, the claim includes fragments of the recited sequences. As such, the genus is large.
Figure 11 appears to show that instant SEQ ID NO:1 has antibacterial activity against E. coli. No detailed description is provided for figure 12 so what is set forth is not clear.
(2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high. 
Panchenko et al. (‘Prediction of functional sites by analysis of sequence and structure conservation’ Protein Science 2004 v13 pages 884-892) recognizes that functional annotation transferred from one homologous protein to another can result in incorrect functional assignment (page 884 first column). Panchenko et al. teach that common descent does not necessarily imply functional similarity (page 884 first column). Thus one would not necessarily extrapolate data related to SEQ ID NO:1 to other proteins such as SEQ ID NOs: 2-11 or sequences with 70% identity to those sequences or to fragments thereof.
In fact, SEQ ID NO: 1 and SEQ ID NO: 11 are less than 50% identical:
44.5% identity in 128 residues overlap; Score: 280.0; Gap frequency: 1.6%

Seq1        1 MKLSNLKNVPCIVWCLGLNALFLAGWALATPTFADAENSPHRVYRLEFHKASFLQRITHP
Seq11       1 MASNNKKMRTQTLWMVLALGLAAFVWYASKPVFKGSETSPMNVYRIEYYDASPIQRILHY
              *   * *      *      *    *    * *   * **  *** *   **  *** * 

Seq1       61 RFKMPYVVRLYRIEPKTLLGQSEVVDLWLNGEIHWYLDPPVDMNRVRVGRDVLFESIPPE
Seq11      61 QMKTPSFVRLYRIQPETLLGESEIVDIWMNGTLHWWTDPPA--HAVVVGSSVVFENIPAE
                * *  ****** * **** ** ** * **  **  ***     * **  * ** ** *

Seq1      121 CTKEAQIP
Seq11     119 CPAATSCP
              *      *

With respect to infections, Microbiology Society website (retrieved from https://microbiologysociety.org/why-microbiology-matters/what-is-microbiology/microbes-and-the-human-body/microbes-and-disease.html on 11/18/21, 3 pages) recognizes several bacterial caused diseases none of which are caused by E. coli (Table on page 1). An agent that is effective against E. coli is not necessarily effective against any and all bacteria. The title of the instant application expressly recites ‘for inhibiting growth of certain bacteria’.
 (3) Physical and/or chemical properties and (4) Functional characteristics:
Claims 12 and 14 also refer to treating infections. 
There is no specific disclosed correlation between structure and function particularly related to what structures are adequate to result in the functions as recited in the claims. Figure 11 provides data related to SEQ ID NO:1 activity against E. coli. However, the claims allows for many modifications to SEQ ID NO:1. Data related to SEQ ID NO: 1 does not necessarily relate to any substitutions, deletions, additions or insertions into SEQ ID NO:1 nor does data related to E. coli necessarily translate to any and all bacteria. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus and that there is a lack of the predictability in the art thus that the applicant was not in possession of the claimed genus.
 (5) Method of making the claimed invention/actual reduction to practice:
The specification describes a method of making a specific protein (section 00130). However, mere synthesis of a protein does not show that it would have the functionalities claimed.  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claims 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for A method of treating a disease caused by E. coli comprising administering a composition comprising SEQ ID NO:1 to a subject in need thereof, does not reasonably provide enablement for the instant claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) The breadth of the claims:
As discussed above, the scope of the claims is unclear.
The claims have been interpreted as including peptides having 70% identity with SEQ ID NO:1 for example. SEQ ID NO:1 is 135 amino acids in length. 70% identity allows for modifications at 40 positions. When 40 of the positions are varied to any of the 20 common amino acids there are at least 2040 (i.e.  10995116277760000000000000000000000000000000000000000 different possible sequences). Further, the claim includes fragments of the recited sequences. As such, the genus is large.
Figure 11 appears to show that instant SEQ ID NO:1 has antibacterial activity against E. coli (note that this is a scope of enablement rejection). No detailed description is provided for figure 12 so what is set forth is not clear.
 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
Microbiology Society website (retrieved from https://microbiologysociety.org/why-microbiology-matters/what-is-microbiology/microbes-and-the-human-body/microbes-and-disease.html on 11/18/21, 3 pages) recognizes several bacterial caused diseases none of which are caused by E. coli (Table on page 1). An agent that is effective against E. coli is not necessarily effective against any and all bacteria. The title of the instant application expressly recites ‘for inhibiting growth of certain bacteria’.
Panchenko et al. (‘Prediction of functional sites by analysis of sequence and structure conservation’ Protein Science 2004 v13 pages 884-892) recognizes that functional annotation transferred from one homologous protein to another can result in incorrect functional assignment (page 884 first column). Panchenko et al. teach that common descent does not necessarily imply functional similarity (page 884 first column). Thus one would not necessarily extrapolate data related to SEQ ID NO:1 to other proteins such as SEQ ID NOs: 2-11 or sequences with 70% identity to those sequences or fragments thereof.
In fact, SEQ ID NO: 1 and SEQ ID NO: 11 are less than 50% identical:
44.5% identity in 128 residues overlap; Score: 280.0; Gap frequency: 1.6%

Seq1        1 MKLSNLKNVPCIVWCLGLNALFLAGWALATPTFADAENSPHRVYRLEFHKASFLQRITHP
Seq11       1 MASNNKKMRTQTLWMVLALGLAAFVWYASKPVFKGSETSPMNVYRIEYYDASPIQRILHY
              *   * *      *      *    *    * *   * **  *** *   **  *** * 

Seq1       61 RFKMPYVVRLYRIEPKTLLGQSEVVDLWLNGEIHWYLDPPVDMNRVRVGRDVLFESIPPE
Seq11      61 QMKTPSFVRLYRIQPETLLGESEIVDIWMNGTLHWWTDPPA--HAVVVGSSVVFENIPAE
                * *  ****** * **** ** ** * **  **  ***     * **  * ** ** *

Seq1      121 CTKEAQIP
Seq11     119 CPAATSCP
              *      *

(5) The relative skill of those in the art:
The level of skill in the art is high. 
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
Figure 11 appears to show that instant SEQ ID NO:1 has antibacterial activity against E. coli (note that this is a scope of enablement rejection). No detailed description is provided for figure 12 so what is set forth is not clear.
There appears to be no examples of functional fragments. There appears to be no examples of activity against anything other than E. coli. 
(8) The quantity of experimentation necessary:
Experimentation and guidance is required in numerous areas particularly related to testing a wide range of compounds against a wide range of diseases and trying to find what compounds may be suitable. Taken together, such experimentation and guidance is necessary because the prior art cited above teach that the state of the art is highly unpredictable. Accordingly one would be burdened with undue experimentation to determine which compounds and diseases would be suitable. Considering the state of the art as discussed by the references above, particularly with regards to the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in scope of the claims.

Response to Arguments - 112
Applicant's arguments filed 9/1/22 have been fully considered but they are not persuasive. 
Although applicants argue that the claims have been amended, the amended claims are addressed above.

Claim Rejections - 35 USC § 102
	Claims were previously rejected under 102. Since the claims have been amended the rejection is updated to correspond to the instant claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (‘Efficacy of a nonpathogenic Acidovorax citrulli strain as a biocontrol seed treatment for bacterial fruit blotch of cucurbits’ Plant Disease June 2011 pages 697-704).
	Johnson that the bacterial strain AAC00-1 is a known strain (table 1). Johnson teach that a strain was constructed with an hrcC deletion to obtain AAC001-deltahrcC (Table 1 and abstract). Johnson teach that the strains were grown (page 698 first paragraph). Johnson teach that AAC001-deltahrcC was contacted with an infected watermelon seed (page 699 first paragraph and figure 5) and teach that the symptoms of disease were delayed (pages 701-702 connecting paragraph).
	In relation to the agent administered as in claims 12 and 14, Johnson teach that AAC001-deltahrcC was contacted with an infected watermelon seed (page 699 first paragraph and figure 5). Since the AAC001 strain is the source of SEQ ID NO: 1 (also known as Aave_3191; see section 0072 of the instant specification) the limitation is met. The claims refer to a purified or isolated product, Johnson expressly teach cells were isolated (page 698 first paragraph).
	In relation to the administration as in claims 12 and 14, Johnson teach that AAC001-deltahrcC was contacted with an infected watermelon seed (page 699 first paragraph and figure 5).
	In relation to the plant and subject of claims 12-14 and 16-17, Johnson teach that AAC001-deltahrcC was contacted with an infected watermelon seed (page 699 first paragraph and figure 5).
	In relation to the bacterial cell of claims 12 and 14, Johnson expressly teach the bacterium Acidovorax citrulli (abstract).
	In relation to the composition of claims 12 and 14, Johnson teach a cell suspension (page 699 first paragraph).

Response to Arguments - 102
Applicant's arguments filed 9/1/22 have been fully considered but they are not persuasive. 
Although applicants argue that the claims have been amended, the amended claims are addressed above.
Although applicants argue about the ‘purified or isolated’ limitation, Johnson expressly teach cells were isolated (page 698 first paragraph). Since the cells are isolated the gene product (which is part of the cells) is also isolated. The instant specification provides no special definition of isolated.

Claim Rejections - 35 USC § 103
	Claims were previously rejected under 103. Since the claims have been amended the rejections are updated.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daffre et al. (US 7,723,468; ‘Daffre’).
	Daffre teach peptides with antibacterial activity (abstract). Daffre specifically teach that peptides of both SEQ ID NO:1 and SEQ ID NO:2 had antibacterial activity against at least 4 different E. coli strains (Figure 1 and figure 1 caption and sequence listing). The sequence listing shows that SEQ ID NO: 1 and SEQ ID NO: 2 comprise QR (residues 9-10). Daffre teach a composition with a carrier (claim 4).
	Daffre does not specifically administer to a plant or subject as in claims 12 and 14.
	Daffre does suggest methods of treating a human or plant disease by administering a peptide to a human or plant (claims 5-7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Daffre based on the specific suggestions of Daffre. Since Daffre does suggest methods of treating a human or plant disease by administering a peptide to a human or plant (claims 5-7) one would have been motivated to do such. Since Daffre teach a composition with a carrier (claim 4) one would have been motivated to administer in such form. Since Daffre specifically teach that peptides of both SEQ ID NO:1 and SEQ ID NO:2 had antibacterial activity against at least 4 different E. coli strains (Figure 1 and figure 1 caption and sequence listing) one would have been motivated to administer to combat such bacteria. Since Daffre does suggest methods of treating a human or plant disease by administering a peptide to a human or plant (claims 5-7) one would have been motivated to administer to such specifically to any relevant part of the plant. One would have had a reasonable expectation of success since Daffre specifically teach that peptides of both SEQ ID NO:1 and SEQ ID NO:2 had antibacterial activity against at least 4 different E. coli strains (Figure 1 and figure 1 caption and sequence listing).
	In relation to the agent administered as in claims 12, 14, claims 12 and 14 although unclear (see 112 rejection above) has been interpreted as including the QR fragment of instant SEQ ID NO: 1 (residues 55-56). The sequence listing shows that SEQ ID NO: 1 and SEQ ID NO: 2 of Daffre comprise QR (residues 9-10).
	In relation to the composition of claim 12 and the carrier of claim 14, Daffre teach a composition with a carrier (claim 4).
	In relation to the plant as in claims 12-13 and subject of claim 14, Daffre does suggest methods of treating a plant disease by administering a peptide to a plant (claims 5-7). One would have been motivated to administer to such plant specifically to any relevant part of the plant as in claim 13.
	In relation to the subject as in claim 15, Daffre does suggest methods of treating a human disease by administering a peptide to a human (claims 5-7).
	In relation to the bacterial cell of claims 12, 14 and 16-17, Daffre specifically teach that peptides of both SEQ ID NO:1 and SEQ ID NO:2 had antibacterial activity against at least 4 different E. coli strains (Figure 1 and figure 1 caption and sequence listing).

Claims 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (‘Genomic features of bacterial adaptation to plants’ Nature Genetics January v50 2018 pages 138-150; ‘Levy’) in view of Daffre et al. (US 7,723,468; ‘Daffre’).
	The priority date of instant claims 12-17 is discussed above. MPEP 2153.01(a) 2nd paragraph recognizes that if an application names fewer joint inventors than a publication that the publication is treated as prior art. In the instant case Levy et al. lists includes numerous people who are not listed as joint inventors of the instant application.
	Levy teach that a specific protein from strain AAC00-1 is toxic to E. coli (figure 7a). Levy suggest use of the toxin against other plant-associated organisms (page 148 first paragraph).
	Levy does not specifically administer to a plant or subject.
	Daffre teach peptides with antibacterial activity (abstract). Daffre specifically teach that peptides of both SEQ ID NO:1 and SEQ ID NO:2 had antibacterial activity against at least 4 different E. coli strains (Figure 1 and figure 1 caption and sequence listing). Daffre teach a composition with a carrier (claim 4). Daffre does suggest methods of treating a human or plant disease by administering a peptide to a human or plant (claims 5-7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Levy based on the specific suggestions of Levy. Since Levy teach that a specific protein from strain AAC00-1 is toxic to E. coli (figure 7a) and suggest use of the toxin against other plant-associated organisms (page 148 first paragraph) one would have been motivated to use the toxin in such fashion. Further, Daffre shows that it is known in the art to prepare compositions with a carrier (claim 4) and to use antibacterials (see figure 1) against human and plant diseases by administration to humans and plants (claims 5-7).
	In relation to the agent administered as in claims 12 and 14, Levy teach that a specific protein from strain AAC00-1 is toxic to E. coli (figure 7a). Such protein is the same as instant SEQ ID NO:1 and also called Aave_3191.
	In relation to the plant of the instant claims, Levy suggest use of the toxin against other plant-associated organisms (page 148 first paragraph). Daffre does suggest methods of treating a plant disease by administering a peptide to a plant (claims 5-7). 
	In relation to the bacterial cell, Levy teach that a specific protein from strain AAC00-1 is toxic to E. coli (figure 7a).
In relation to the composition of claim 12 and the carrier of claim 14, Daffre teach a composition with a carrier (claim 4).
	In relation to the plant as in claims 12-13 and subject of claim 14, Daffre does suggest methods of treating a plant disease by administering a peptide to a plant (claims 5-7). One would have been motivated to administer to such plant specifically to any relevant part of the plant as in claim 13.
	In relation to the subject as in claim 15, Daffre does suggest methods of treating a human disease by administering a peptide to a human (claims 5-7).
	In relation to the bacterial cell of claims 12, 14 and 16-17, Daffre specifically teach that peptides of both SEQ ID NO:1 and SEQ ID NO:2 had antibacterial activity against at least 4 different E. coli strains (Figure 1 and figure 1 caption and sequence listing).

Response to Arguments - 103
Applicant's arguments filed 9/1/22 have been fully considered but they are not persuasive. 
Although applicants argue that the claims have been amended, the amended claims are addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658